     Case 2:19-cv-08932-CJC-E Document 34 Filed 09/02/20 Page 1 of 2 Page ID #:199



                                                                     JS-6
 1

 2
                                                                     9/2/2020
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   BRIAN WHITAKER,                          )
                                              ) Case No.: CV 19-08932-CJC(Ex)
12                                            )
                 Plaintiff,                   )
13                                            )
           v.                                 )
14                                            )
                                              )
15   EMETELIA A. HERNANDEZ, et al.,           )
                                              ) JUDGMENT
16                                            )
                 Defendants.                  )
17                                            )
                                              ))
18                                            )
                                              )
19                                            )
20

21         This action came before the Court on Defendants Emetelia A. Hernandez and Rosa
22   Guillen Hernandez’s motion for summary judgment.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                              -1-
     Case 2:19-cv-08932-CJC-E Document 34 Filed 09/02/20 Page 2 of 2 Page ID #:200




 1         As set out in the Court’s concurrently issued order, judgment is entered in favor of
 2   Defendants, and Plaintiff’s claim is DISMISSED.
 3

 4

 5         DATED:       September 2, 2020
 6                                                _______________
                                                                ________________
                                                                               _____
                                                  __________________________________
 7                                                      CORMAC
                                                             C J. CARNEY
 8                                                UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
